            Case 1:20-cv-03516-DLC Document 1 Filed 05/06/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEIL ZLOZOWER,

                               Plaintiff,                       Docket No. 1:20-cv-3516

        - against -                                             JURY TRIAL DEMANDED


 BARSTOOL SPORTS, INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Neil Zlozower (“Zlozower” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Barstool Sports, Inc. (“Barstool Sports” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of four

copyrighted photographs of the band Motley Crue, owned and registered by Zlozower, a

professional photographer. Accordingly, Zlozower seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:20-cv-03516-DLC Document 1 Filed 05/06/20 Page 2 of 5




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Zlozower is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 660 N.

Sweetzer Avenue, #303, Los Angeles, California 90048.

       6.      Upon information and belief, Barstool Sports is a business corporation company

organized and existing under the laws of the State of Delaware, with a place of business at 13 W

27th Street, New York, New York 10001. Upon information and belief, Barstool Sports is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Barstool Sports has owned and operated a website at the URL:

www.BarstoolSports.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Zlozower photographed members of the Motley Crue band (the “Photographs”).

A true and correct copy of the Photographs is attached hereto as Exhibit A.

       8.      Zlozower is the author of the Photographs and has at all times been the sole owner

of all right, title and interest in and to the Photographs, including the copyright thereto.

       9.      The Photographs were registered with United States Copyright Office and were

given Copyright Registration Number VA 1-680-670.

       B.      Defendant’s Infringing Activities
           Case 1:20-cv-03516-DLC Document 1 Filed 05/06/20 Page 3 of 5




        10.     On January 24, 2018 Barstool Sports ran an article on the Website entitled Meet

The Cast of Netflix’s Motley Crue Biopic,‘The Dirt’. See:

https://www.barstoolsports.com/blog/920898/meet-the-cast-of-netflixs-motley-crue-biopic-the-

dirt. The article featured the Photographs. A true and correct copy of the article and a screenshot

of the Photographs on the Website are attached hereto as Exhibit B.

        11.     Barstool Sports did not license the Photographs from Plaintiff for its article, nor

did Barstool Sports have Plaintiff’s permission or consent to publish the Photographs on its

Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Barstool Sports infringed Plaintiff’s copyright in the Photographs by reproducing

and publicly displaying the Photographs on the Website. Barstool Sports is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photographs.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Barstool

Sports have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.
            Case 1:20-cv-03516-DLC Document 1 Filed 05/06/20 Page 4 of 5




       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photographs, pursuant to 17 U.S.C.

§ 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Barstool Sports be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photographs; or b) alternatively, statutory damages of up to

               $150,000 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

               U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL
          Case 1:20-cv-03516-DLC Document 1 Filed 05/06/20 Page 5 of 5




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 5, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Neil Zlozower
